MEMORANDUM **
Scott Vincent Balkam appeals the judgment revoking his supervised release and imposing a 36-month sentence upon revocation. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 *665(1967), Balkam’s counsel have submitted a brief stating that they have found no meritorious issues for review, together with a motion to withdraw as counsel of record. Appellant did not file a supplemental pro se brief, nor did the government file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.